In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-384 CV

____________________


GREAT TEXAS COUNTY MUTUAL INSURANCE COMPANY, Appellant


V.


MICHAEL RAY CARBAUGH, Appellee




On Appeal from the 356th District Court
Hardin County, Texas

Trial Cause No. 41,886




MEMORANDUM OPINION (1)
	Great Texas County Mutual Insurance Company filed a motion to dismiss this
appeal for mootness.  The appellant alleges that a release and satisfaction of judgment has
been filed in the trial court and there is no longer an issue in controversy to appeal.  The
Court finds that this motion is voluntarily made by the appellant through its attorney of
record prior to any decision of this Court.  Tex. R. App. P. 42.1(a)(1).  No other party
filed notice of appeal.
	It is therefore ORDERED that the motion be granted and the appeal is therefore
DISMISSED.  Appellate costs are assessed against the appellant.
									PER CURIAM

Opinion Delivered November 6, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.